Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 29, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

  156136 & (14)(15)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Kurtis T. Wilder
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement,
                                                                                                                       Justices
  v                                                                  SC: 156136
                                                                     COA: 337347
                                                                     Wayne CC: 11-009271-FC
  JERMAR WYNEAL GIBSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 25, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion for an evidentiary hearing and the motion for a Ginther hearing are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 29, 2018
         d0521
                                                                                Clerk